Citation Nr: 0802163	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  06-17 709A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for foot disease. 

2.  Entitlement to service connection for hearing loss. 

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1969 to 
November 1969.         

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut. 

The veteran testified before the undersigned Acting Veterans 
Law Judge by video-conference in October 2007.  The veteran 
also had a Decision Review Officer hearing at the RO in 
December 2006. 

The issues on appeal are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The veteran testified that while he was in the Republic of 
Vietnam he was treated for a foot condition in service with 
cream and was subsequently treated at the West Haven VA 
Medical Center (VAMC) after discharge.  He testified that he 
was diagnosed with tinea pedis, athletes foot, in August 
1994; however, the Board notes that there is nothing in the 
veteran's service medical records or his post-service medical 
records that show treatment or diagnosis of a foot problem.  
Therefore, the Board should try and obtain all private and VA 
medical records that are pertinent to the veteran's claimed 
foot condition. 

After the RO obtains any pertinent treatment records for the 
veteran's claimed foot disorder and they find that the 
veteran does have a current foot disorder then the RO should 
schedule the veteran for a VA examination to ascertain the 
nature and likely etiology of the veteran's foot condition.  

The veteran also testified that he has PTSD as a result of 
incidents that occurred when he was attached to the 14th 
Infantry Division, Second Battalion of the 25th Division.  He 
testified that in the time period of September 1969 and 
November 1, 1969, in Cuuchi, Vietnam, one of his in-service 
stressors was when he saw his friend shot during a search and 
destroy mission and he had to radio for medics and while they 
were waiting his friend was shot again and called out to the 
veteran for help.  He also asserted that in that same time 
period he was ordered by his first Sergeant to go out on the 
field because manpower was needed; however, the veteran 
stated that he tried to not go because he felt he wasn't 
trained but he was made to go. 

The Board notes that the RO researched the veteran's 
stressors on the web site No Quarter; however, the Board 
finds that the veteran has submitted enough information for 
possible verification by the U.S. Army and Joint Service 
Records Research Center (USA JSRRC), especially with the 
death of his friend.  VA is obligated to obtain relevant 
records pertaining to claimant's active military service that 
are held or maintained by a government entity, if the 
claimant furnished sufficient information to locate those 
records.  38 U.S.C.A. § 5103A(b)(3)(c)(1).  

The Board also finds that a VA psychiatric examination to 
determine the nature and likely etiology of the claimed 
psychiatric disorder is needed.  

The veteran asserts that he has current hearing loss due to 
his military service.  He submitted private treatment reports 
that show that the veteran's hearing has increased in 
severity over the years.  The veteran testified that a 
private audiologist stated that his current hearing loss is 
related to his military service and not intercurrent causes. 

The service medical records do not show hearing loss during 
service.  However, the absence of a hearing disability during 
service is not always fatal to a service connection claim.  
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

Service connection for hearing loss may be granted where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-service 
audiometric findings meeting the regulatory requirements for 
hearing loss disability for VA purposes, and a medically 
sound basis upon which to attribute the post-service findings 
to the injury in service, as opposed to intercurrent causes.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Accordingly, the RO should arrange for the veteran to undergo 
VA examination in order to obtain definitive medical opinion 
as to whether the veteran's bilateral hearing loss is due to 
noise exposure or other event or incident of the veteran's 
service or due to intercurrent causes.  

The veteran is hereby advised that failure to report to the 
scheduled examination(s) may result in denial of the claim.  
See 38 C.F.R. § 3.655 (2005).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the veteran and death of an immediate 
family member.  

To ensure that all due process requirements are met, in 
addition to affording the veteran a medical examination, the 
RO should also give the veteran opportunity to present any 
additional information and/or evidence pertinent to the claim 
on appeal that is not already of record.  

The RO's notice letter should explain that the veteran has a 
full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2005) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  

The RO should also invite the veteran to submit all evidence 
in his possession that is not already of record, and ensure 
that its notice to the veteran meets the requirements of the 
recent decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006).  

In addition to the actions requested hereinabove, the RO 
should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, these matters are hereby REMANDED to the RO for 
the following actions:

1.  The RO should take appropriate steps 
to contact the veteran by letter and 
request that the veteran provide 
sufficient information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records not currently of record.  The 
veteran also should be informed that he 
may submit evidence to support his 
claims.  

The RO should specifically request any 
private and VA treatment records in 
reference to the veteran's claimed foot 
disorder. 

The RO's letter should invite the veteran 
to furnish all evidence in his 
possession, and identify what evidence is 
ultimately his responsibility to obtain.  
The RO should ensure that its letter 
meets the requirements of the recent 
decision in Dingess/Hartman v. Nicholson, 
cited to above, as appropriate.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  The RO should undertake all indicated 
action in order to verify the claimed 
stressors with USAJRRC,  i.e.  the death 
of his friend W.W. 

3. After the RO has obtained private and 
VA treatment reports about the veteran's 
claimed foot disorder and if they show 
that the veteran does have a current foot 
condition then the veteran should be 
scheduled for a VA examination to 
ascertain the nature and likely etiology 
of the veteran's foot condition.  The 
entire claims file must be made available 
to the examiner, and the examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.  

The examiner should determine whether it 
is at least as likely as not that the 
veteran has a current foot disorder that 
is due to an event or incident during 
service.

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached.  

4.  The veteran then should be scheduled 
for a VA examination to ascertain the 
nature and likely etiology of the claimed 
psychiatric disorder.  The entire claims 
file must be made available to the 
examiner, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.  

The examiner should determine whether it 
is at least as likely as not that the 
veteran suffers from PTSD is related to 
his claimed in-service stressors.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached.  

5.  The veteran should be scheduled for a 
VA examination to ascertain the nature 
and likely etiology of the veteran's 
bilateral hearing loss.  The entire 
claims file must be made available to the 
examiner, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.  

The examiner should determine whether it 
is at least as likely as not that the 
veteran has a current bilateral hearing 
disability due to an event or incident of 
service, including noise exposure, or due 
to intercurrent causes.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached.  

6. To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
issues of service connection should be 
reviewed in light of all the evidence of 
record.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate Supplemental Statement of the 
Case (SSOC) that includes clear reasons 
and bases for all determinations, and 
afford them the appropriate time period 
for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran may furnish additional evidence and/or argument 
during the appropriate time period.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 41 (1992).  














This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



